DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 23, 2021 was submitted on November 22, 2021.  Claims 2, 12, 16 and 20 were amended.  Claim 13 was canceled.  Claims 1-12 and 14-20 are currently pending.  Claims 12, 14 and 15 have been withdrawn from consideration.
The objection to claim 7 (¶ 10 of the Office Action) has been withdrawn in view of applicant’s arguments.
The amendments to claim 2 have overcome the rejection under 35 U.S.C. §112(b) of this claim (¶¶ 12-13 of the Office Action).  This rejection has therefore been withdrawn.
The filing of the Terminal disclaimer over U.S. Patent No. 10, 596,760 has overcome the obviousness-type double patenting rejection of claims 1-11 and 16-20 (¶¶ 39-40 of the Office Action) and this rejection has therefore also been withdrawn.
Applicants arguments regarding the prior art rejections of claims 1-11 and 16-20 have been fully considered but they are not persuasive and the rejections of these claims have been maintained as detailed below.  The additional limitations added to claims 16 and 20 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjellesen et al. (International Patent Publication No. WO 2014/044676 A1, cited in IDS submitted November 21, 2019).
Regarding claim 16, Tjellesen discloses a system for supplying build material for to a three-dimensional printing (Abstract; powder feed mechanism for a three-dimensional printer), comprising: a build material supply module (pg. 7, lines 16-18; powder chamber #15 filled with powdered build material); and a rotatable vane to move a portion of build material from the build material supply module to a feed position (FIGS. 1-3, pg. 12, lines 23-25 of Tjellesen; carrier arm #26, carrier finger #46 and support platform #28 rotated through powder in chamber until platform #28 level with top surface of material bed #12; pg. 11, lines 19-22, support platform #28 comprises an elongate slat and combination of carrier arm #26, carrier finger #46 and support platform #28 are therefore a vane or blade attached to a rotating axis), the vane comprising a build material support section and a build material return section (FIGS. 1-3 of Tjellesen, support platform #28 comprises an upper surface which is a support section for the 
Regarding claim 17, Tjellesen discloses that an axis of rotation of the vane is a central axis of a cylindrically-shaped chamber within the build material supply module (FIG. 1 of Tjellesen, rotatable shaft #24 forms axis of rotation of vane and extends along central axis of powder chamber a portion of which has a cylindrical cross-section).  
Regarding claim 18, Tjellesen discloses that the feed position is where the build material support section is horizontal (FIG. 3 of Tjellesen).  
Regarding claim 19, Tjellesen discloses that the system further comprises a build material spreader to spread build material from the vane, when in the feed position, over a build platform 
Regarding claim 20, Tjellesen does not specifically disclose that the spreader is to delay operation for a period of time after the build material support section arrives in the feed position so as to allow for stabilization of the build material prior to spreading.  As shown in FIG. 3 of Tjellesen, however, the blade #40 is spaced from the heap of powder #34 and there would necessarily be a delay between the arrival of the vane in the feed position and the operation or spreading of the build material by the blade (FIG. 3 of Tjellesen).  In addition, Tjellesen discloses that the support platform is configured to provide a repeatable collection of a suitable heap of powdered material (pg. 6, lines 1-2 of Tjellesen).  Tjellesen therefore suggests allowing the powder on the support surface of the platform to stabilize and form a heap before spreading.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-3, 5, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Fuwa et al. (U.S. Patent Application Publication No. 2011/0109016 A1, cited in IDS submitted November 21, 2019) and Brunermer (U.S. Patent No. 8,568,124 B2, cited in IDS submitted November 21, 2019).
Regarding claim 1, Tjellesen discloses the system of claim 16 (See analysis of claim 16 above), further comprising; a build material distribution system (FIG. 1, pg. 11, line 35-pg. 12, line 5; powder manipulator comprising transversely extending wire or rod #23 mounted on carrier arm #26 via frame #25 which functions to disturb powder in a “dead zone” of powder chamber #15 causing the powder to fall forward; plurality of taut wires is a mesh or a material made of a network of wire); a build material spreader (FIG. 3 of Tjellesen; heap #34 of powder pushed from support platform #28 to material bed by spreading device such as blade #40 (pg. 12, lines 34-38 of Tjellesen); such that, as the vane is rotated to position the build material support section horizontally, the build material return section slopes back into an interior of the build material supply module from an edge of the build material support section that is opposite another edge of the build material support section that is then adjacent a build platform so that excess build material may slide down the build material return section to return to the build material supply module and cause the predeterminable quantity of build material to be left on the build material support section (FIG. 3, pg. 12, lines 23-25; carrier arm #26 in powder delivery 
Tjellesen does not specifically disclose a build material delivery system to deliver build material to the build material supply module.  Fuwa, however, discloses a powder replenishing means for manufacturing 3-D objects comprising a cylindrical member #50 in which the powder material is charged, a screw member #51 within the cylindrical member #50, an actuator #52 which actuates the screw member #51 to rotate and a storage tank #53 (Abstract, [0051] of Fuwa).  Fuwa discloses using the powder replenishing means #5 to supply powder material M to an upper surface of a base frame #41 which surrounds a perimeter of a base #40 on which the solidified powder layers are formed using a spreader #20 ([0047] of Fuwa).  Fuwa further discloses that powder replenishing means #5 can be movable in a direction perpendicular to a sliding direction of slide member #20 to distribute powder material evenly on an upper surface of base frame #41 adjacent base #40 (See FIGS. 5a and 5b of Fuwa).  According to Fuwa, use of a movable powder replenishing means #5 allows powder material to be supplied to a desired region thereby resulting in a reduction of excess powder ([0027] of Fuwa).  Fuwa discloses an alternate embodiment wherein the upper surface of the base frame #41 is provided with a slide mechanism #7 including a blade #70 capable of moving along a rail #71 for transferring powder M supplied by powder replenishing means #5 in a direction perpendicular to sliding direction of the spreader thereby leveling the surface of the transferred powder (FIG. 11a and 11b, [0075] of Fuwa).  According to Fuwa, use of the sliding blade #70 allows for the distribution of the powder 
Neither Tjellesen nor Fuwa disclose a controller to: control the build material delivery system to deliver build material to the build material supply module; control the build material distribution system to distribute build material within the supply module; and control the rotatable vane to move a portion of build material from the build material supply module to a horizontal feed position.  Brunermer, however, discloses a layered manufacturing process system comprising a process controller #264 operatively connected to a powder supply system #274 including a powder reservoir #276 and a powder conveying system #278, a powder spreader #280 and a printer #282 (FIG. 13, col. 9, lines 6-40 of Brunermer).  As disclosed in Brunermer, use of the computer controller allows control of the entire process from the formation of the first to last powder layers (col. 9, lines 34-40 of Brunermer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a computer controller as disclosed in Brunermer to control the powder feed mechanism and 
Regarding claim 2, Tjellesen discloses that a distal end of the vane forms a seal against an inside of the supply module (FIG. 3, 12:30-38 of Tjellesen, distal end of support platform #28 in contact with lip #38 to prevent loss of powder into chamber during spreading).
Regarding claim 3, Fuwa discloses that the build material delivery system delivers build material to a delivery zone within the supply module, the delivery zone having a length less than the length of the supply module (i.e., FIG. 11a, powder replenishing means #5) of Fuwa therefore, and the build material distribution system evenly distributes the build material along the length of the supply module (FIG. 11b of Fuwa, slide mechanism #7 transfers powder M along length of base frame #41).  One of skill in the art would have been motivated in view of Brunermer to configure the controller to control the sliding blade mechanism in order to have control over the supply and distribution of powder in the powder container thereby allowing for control of the total build process (col. 9, lines 34-40 of Brunermer).
Regarding claim 5, Tjellesen discloses that the predeterminable quantity of build material left on the build material support section is based in part on the depth of the build material support section, and in part on characteristics of the build material (pg. 6, lines 2-9 of Tjellesen; size of heap of powder on support platform depends on width of powder support surface of support platform which may be selected in advance to ensure correct volume of powder collected; other controllable factors affecting the size of the heap include the flowability of the powder).
Regarding claim 6, Tjellesen discloses that an axis of rotation of the vane is a central axis of a cylindrically-shaped chamber within the build material supply module (FIG. 1 of Tjellesen, 
Regarding claim 8, Tjellesen discloses that the distribution system comprises a reciprocating member disposed on a bottom of the build material supply module, wherein the reciprocating member is to reciprocate along the bottom of the supply module (FIG. 1, pg. 11, line 35-pg. 12, line 5; powder manipulator comprising transversely extending wire or rod #23 mounted on carrier arm #26 via frame #25 which moves with carrier arm in a reciprocating motion along bottom surface #20 of powder chamber #15 as support platform is moved between powder feed and powder capture positions).  
Regarding claim 9, Tjellesen does not specifically disclose an angle between the build material support section of the vane and the build material return section of the vane corresponds to a characteristic of the build material to be delivered.  Claim 9 therefore is an apparatus claim which limits the build material (i.e., the material worked upon by the apparatus).  As set forth in the MPEP, however, the material or article worked upon does not limit apparatus claims (MPEP § 2115).  Moreover, a claim is only limited by positively recited elements and the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP §2115).
Regarding claim 11, Tjellesen does not specifically disclose that the spreader is to delay spreading of the build material for a period of time after the build material support section arrives in the feed position so as to allow for stabilization of the build material prior to spreading.  As shown in FIG. 3 of Tjellesen, however, the blade #40 is spaced from the heap of powder #34 and .
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen and Fuwa and applied to claim 1 above and further in view of Davidson et al. (U.S. Patent Application Publication No. 2010/0151136 A1, cited in IDS submitted November 21, 2019).
Regarding claim 7, neither Tjellesen nor Fuwa disclose a build material store located below the supply module, and wherein the build material delivery system is to deliver build material from the build material store to the build material supply module in a delivery zone within the supply module.  In fact, Fuwa disclosers a powder storage tank #53 positioned above the powder replenishing means #5 which in turn is positioned above base frame #41 (FIG. 5a of Fuwa).  Accordingly, Fuwa discloses a build material store located above the supply module (i.e., powder container).  Davidson, however, discloses a three-dimensional printer including a chamber for storing a build material below the plane of the build surface and a conveyor or metering system used to deposit build material from the chamber in front of a spreader ([0011]-[0012] of Davidson).  Davidson further discloses that the metering system can be an auger in a tube that can be rotated to lift powder from the bottom of the feed reservoir ([0013] of Davidson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the build material chamber and powder conveying/metering system of Davidson for the powder storage tank #53 in the apparatus of Tjellesen in view of Fuwa.  In particular, the substituted components (build material storage tank or store located above and below the build surface) and their functions (providing building material for conveying to the build surface) were known in the art as disclosed by Davidson and 
Regarding claim 10, Davidson discloses that the build material delivery system comprises an auger screw to deliver controlled amounts of build material to the build material supply module ([0013] of Davidson).  As set forth above with respect to claim 7, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the build material chamber and powder conveying/metering system of Davidson for the powder storage tank #53 in the apparatus of Tjellesen in view of Fuwa (see analysis of claim 7 above).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 4, the closest prior art is to Tjellesen.  Tjellesen discloses a powder feed mechanism comprising a support platform having an upper surface and an inner edge forming a common and continuous surface (FIG. 7 of Tjellesen).  Tjellesen, however, does not teach or reasonably suggest that the angle between the upper surface of the support platform (i.e., the build material support section) and the inner edge (i.e., the build material return section) is between 20 and 45 degrees.  Moreover, Tjellesen discloses that the inner edge of the support platform forms an angle of 90 degrees with the upper surface of the platform (FIG. 7 of Tjellesen).
Response to Arguments
Applicant's arguments regarding the prior art rejections of claims 1-11 and 16-20 have been fully considered but they are not persuasive.
The applicant asserts that Tjellesen does not disclose a vane having a common and continuous surface that extends over a build material support section and a build material return section as recited in claim 16.  As shown in the annotated excerpt from FIG. 7 of Tjellesen below, the vane in Tjellesen has an upper surface and an inner edge the surface of which is continuous with the upper surface.  As the vane of Tjellesen is raised, build material would necessarily slide down the surface of the inner edge of the vane as the vane is raised to the feed position since the inner edge surface of the vane would go from a horizontal orientation when the vane is at the bottom of the powder container (see FIG. 5 of Tjellesen, right hand feed mechanism) to a vertical position when the vane is raised to the feed position (see FIG. 5 of Tjellesen, left hand feed mechanism).

    PNG
    media_image1.png
    721
    931
    media_image1.png
    Greyscale

The applicant also asserts that Tjellesen does not have a build material return section and consequently does not suggest delaying operation of the spreader to allow the stabilization of the build material prior to spreading (pg. 14 of the amendment).  Tjellesen, however, discloses that the support platform is configured to provide a repeatable collection of a suitable heap of powdered material (pg. 6, lines 1-2 of Tjellesen).  Tjellesen therefore suggests allowing the powder on the support surface of the platform to stabilize and form a heap before spreading.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746